                   Case 3:19-cv-00311 Document 1 Filed 10/28/19 Page 1 of 4



                                   oUNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION

MARIA EMMA PEREZ,                                         §
                                                          §
              Plaintiff,                                  §
                                                          §
v.                                                        §             Civil Action No.: _____________
                                                                                            3:19-CV-00311
                                                          §
WALMART INC.,                                             §
                                                          §
              Defendant.                                  §


                                 WALMART INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, WALMART INC. (“Walmart”) and files it’s Notice of Removal pursuant

to 28 U.S.C. § 1441 based on diversity of citizenship jurisdiction, and in support of the same,

would respectfully show the Court as follows:

                                                       I.
                                                   BACKGROUND

         1.             Plaintiff’s Original Petition was filed in state court and assigned to the 384th

Judicial District Court, El Paso County, under Cause No. 2019DCV3343.1

         2.             Plaintiff asserts a state law claim for premises liability, alleging that “while upon

Defendant’s premises, Plaintiff suffered bodily injuries as a direct result of the fall proximately

caused by a dangerous condition, which Defendant created, knew, or in the exercise of ordinary

care, should have known existed.”2

         3.             Furthermore, Plaintiff asserts a claim for negligence, alleging that “Defendant owed



1
    See Ex. A, Plaintiff’s Original Petition.
2
    Id. at Section V.
                   Case 3:19-cv-00311 Document 1 Filed 10/28/19 Page 2 of 4



a reasonable degree of care to Plaintiff” and that “Plaintiff's injuries and damages were proximately

caused by the negligence of Defendant.” Plaintiff goes on to allege ten ways in which she contends

that Walmart was negligent.3

         4.          Written notice of removal has been given to Plaintiff and the state court clerk.

         5.          Plaintiff seeks over $75,000.4

         6.          Service occurred less than thirty days ago.5 Accordingly, removal is timely under

28 U.S.C. § 1446.

         7.          The El Paso Division of the Western District of Texas embraces the place where

the state case was pending; thus, venue is proper under 28 U.S.C. §§ 1441(a) and 124(d)(3).

         8.          Walmart answered in state court6 and reserves the right to plead further as

permitted.

         9.          All documents filed in state court are attached as Exhibit A.

                                                          II.
                                                  BASIS FOR REMOVAL

         10.         This case is being removed based on diversity of citizenship jurisdiction under 28

U.S.C. § 1441(b).

A.       Plaintiff and Defendant Walmart Stores Texas, LLC are completely diverse parties

         11.         Plaintiff is a Texas citizen.7




3
    Id. Ex. A., Plaintiff’s Original Petition at Section VI.
4
    Id. Ex. A., Plaintiff’s Original Petition at Section at Section II (Plaintiff seeks “over $200,000.00”).
5
    See Ex. B, CT Corporation Service Document (service occurred on October 1, 2019).
6
    See Ex. A, Walmart Inc.’s Answer.
7
    Ex. A, Plaintiff’s Original Petition Section III (“Plaintiff is a resident of El Paso County, Texas”).

                                                               2
144745-483/CMUN/1479202
                   Case 3:19-cv-00311 Document 1 Filed 10/28/19 Page 3 of 4



         12.         On the contrary, Defendant Walmart Inc. is not a Texas citizen. That is, Walmart

Inc. is the new name of Wal-Mart Stores, Inc.,8 a corporation formed under the laws of the

State of Delaware with its principal place of business in Arkansas.9

         13.         Thus, the parties are completely diverse.

B.       The amount in controversy is satisfied, because Plaintiff seeks damages over $75,000.00

         14.         For a diversity case to be removable, the amount in controversy must exceed

$75,000.10 Plaintiff seeks over $200,000.00.11 Accordingly, the amount in controversy requirement

of 28 U.S.C. 1332(a) is satisfied.

                                                          III.
                                                     JURY DEMAND

         15.         Walmart asked for a state court jury trial and asks for a jury trial in this Court.

                                                         IV.
                                                      CONCLUSION

         WHEREFORE, PREMISES CONSIDERED, Walmart prays that this matter be placed on

the Court’s docket and for any other and further relief to which it may be justly entitled at law or

in equity.




8
 See Ex. C, Texas Secretary of State Form 406, filed on Dec. 15, 2017 (indicating that Walmart Inc. is Wal-Mart
Stores, Inc.’s new name).
9
    See Ex. D, Affidavit of Geoffrey W. Edwards, ¶ 3.
10
     See 28 U.S.C. §§ 1441 and 1332(a).
11
     Ex. A, Plaintiff’s Original Petition at Section II (Plaintiff seeks “over $200,000.00”).

                                                              3
144745-483/CMUN/1479202
               Case 3:19-cv-00311 Document 1 Filed 10/28/19 Page 4 of 4



                                                   Respectfully submitted,

                                                   MOUNCE, GREEN, MYERS,
                                                   SAFI, PAXSON & GALATZAN
                                                   A Professional Corporation
                                                   P. O. Drawer 1977
                                                   El Paso, Texas 79999-1977
                                                   Phone: (915) 532-2000
                                                   Telefax: (915) 541-1597

                                              By: __/s/ Laura Enriquez________
                                                  Laura Enriquez
                                                  State Bar No. 00795790
                                                  enriquez@mgmsg.com

                                                   Attorneys for Walmart Inc.


                               CERTIFICATE OF SERVICE


     In compliance with the Federal Rules of Civil Procedure, I certify that on the 28th day of
October, 2019, the foregoing document was electronically filed with the Clerk of the Court using
the CM/ECF System, which will send notification of such filing to the following:

        Alejandro Acosta, III
        Flores, Tawney & Acosta P.C.
        906 N. Mesa, 2nd Floor
        El Paso, Texas 79902
        (915) 308-1000

                                                           __/s/ Laura Enriquez________
                                                           Laura Enriquez




                                               4
144745-483/CMUN/1479202
